Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 canceled
Claims 16-21 and 32-35 withdrawn
Claim 22-31 pending

Election/Restrictions
Applicant’s election of claims 22-31, and species A(ii) and B(iv) in the reply filed on 11/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (PG Pub 2018/0198006 A1) in view of Alers (US Pat. 7,994,640 B1). 
Consider Claims 22-23, Greer is in the process of coating a rigid surface with a layer (abstract), where the rigid surface is metal and glass (dielectric surface) [0039], [0141]. Greer teaches the coating of a layer using a mask (selective deposition) as blocking layer on to the substrate, using cycloaddition reaction between azide and alkyne material to covalently attached functionalized nano particle onto the substrate surface [0056] – [0059], and figure 2. Greer also teaches the process depositing the blocking layer as pattern [0087].
Greer does not teach the coating of a blacking layer (organic ligand attached to nanoparticles) on a copper/metal substrate.
However, Alers is in the prior art of depositing functionalized nano particle on the metal surface (abstract), teaches the process of coating surface modifying agent as bifunctional reagent (209) containing one group/terminal that react/adhere to and nano particles (215) forming a blocking layer (Col. 12, lines 6-12 and Fig. 2A-2D), where this bifunctional reagent act as a linker between the metal substrate and the nanoparticles (Col. 12, lines 12-32). Alers teaches the bifunctional reagent contain two terminal groups such as Alkyne and Azloe (Col. 12, lines 20-25), and where the nano particles functionalized with material such as benzotriazole (Col. 4, lines 12-22). Alers teaches the metal feature (203) a copper metal (Col. 6, lines 32-35).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Greer with Alers to apply the blocking layer (of Greer) to a metal surface such as copper, with reasonable expectation of success.
Consider Claim 29, the combined Greer (with Alers) teaches the process of forming the blocking layer using cycloaddition process is nitrile oxide free (Greer, [0055]-[0058]).
Consider Claim 30, the combined Greer (with Alers) teaches the depositing of barrier layer (217) on the dielectric layer (201) (Alers, Fig. 2G), where the barrier layers are silicon-based composition include carbide (silicon carbide) or nitride (silicon nitride) materials (Alers, Col. 9, lines 57-60).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Greer (PG Pub 2018/0198006 A1) in view of Alers (US Pat. 7,994,640 B1), and in further view of Dordi (PG Pub 2007/0292604 A1).
Consider Claim 24, the combined Greer (with Alers) teaches the previously disclosed in claim 22.
The combined Greer (with Alers) does not teach the pre-cleaning of the metal surface with hydrogen plasma.
However, Dordi is in the art of selectively depositing on layer on a copper surface (abstract), teaches the pre-cleaning/reconditioning of a substrate surface with the hydrogen plasma [0055].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Greer (with Alers) with Dordi to preclean the metal/copper surface with hydrogen plasma to remove native copper oxide [0055].
Claim Objections
Claims 25-28 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718